Citation Nr: 0825739	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  00-09 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran is entitled to nonservice-connected 
improved disability pension benefits based upon his income.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  


FINDING OF FACT

The veteran's countable annual income for VA pension purposes 
is in excess of the established maximum rate of pension 
payable for a veteran entitled to nonservice-connected 
improved pension benefits with a spouse and one dependent.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension 
benefits is not authorized based on the veteran's countable 
annual income.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  However, the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCREC 2-2004 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).  The essential facts in 
this case are not in dispute; the case rests on the 
interpretation and application of the relevant law.

Nevertheless, the Board has reviewed the claims folder and 
concludes that the veteran was provided reasonable 
opportunity to participate in the appeals process.  Moreover, 
all potentially relevant evidence identified by the veteran 
has been obtained.  There is no possibility that any 
additional notice or development would aid him in 
substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz, supra.  Thus, any failure on the part 
of VA to provide additional notice or assistance constitutes 
harmless error.

Analysis

A veteran who meets wartime service requirements and who is 
permanently and totally disabled due to disability not the 
result of willful misconduct is entitled to a rate of pension 
set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.23 (2007).  
Thus, in order to receive pension, the specified wartime 
service, disability, and income requirements must all be met.  
See 38 U.S.C.A. § 1521.  In the present case, the veteran's 
countable family income substantially exceeds the maximum 
annual pension rate (MARP); thus, he is not entitled to 
nonservice-connected improved pension benefits.

For the purpose of determining initial entitlement, the 
monthly rate of pension shall be computed by reducing the 
applicable maximum pension rate by the countable income on 
the effective date of entitlement and dividing the remainder 
by 12.  38 C.F.R. § 3.273(a) (2007).  Generally, the 
effective date of an award of improved disability pension is 
the date of receipt of claim.  38 C.F.R. § 3.400(b)(1)(ii) 
(2007).  Payment of monetary benefits will commence the month 
following the effective date of the award.  38 C.F.R. § 3.31 
(2007).  The veteran's claim for nonservice-connected 
improved pension benefits was received by VA on September 16, 
1999.  Thus, the Board will calculate the veteran's countable 
income using an initial annualization period from 
approximately October 1999 through September 2000.

Countable income consists of payments of any kind from any 
source received during a 12-month annualization period (e.g., 
a year), unless specifically excluded.  38 C.F.R. § 3.271.  
Nonrecurring income (income received on a one-time basis) 
will also be counted, for pension purposes, for a full 12-
month annualization period following receipt of the income.  
38 C.F.R. § 3.271(c).

In January 2003, the veteran submitted a VA Form 21-0516-1 
("Improved Pension Eligibility Verification Report") in 
which he indicated that he received $2,400.00 in unemployment 
income for the period from October through December 1999.  
The veteran also submitted a copy of his 1999 joint federal 
tax return, which shows annual family wages in the reported 
amount of $13,819.07; monthly wages for the year 1999 are 
therefore estimated to be $1,152.00 ($13,819.07 divided by 12 
months).  Adding the above monthly wages to the veteran's 
reported unemployment income, the veteran's countable income 
for the period from October through December 1999 is 
$5,856.00.  

The veteran also submitted a copy of his 2000 joint federal 
tax return showing wages in the reported amount of $558.00, 
pension and annuities income in the amount of $26,173.00, and 
benefits from the Social Security Administration (SSA) in the 
reported amount of $22,898.00.  The Board notes that SSA 
benefits constitute countable income, as they are not 
specifically excluded.  See 38 C.F.R. § 3.272.  Using the 
above information, the veteran's monthly countable income for 
the year 2000 is calculated to be $4,135.75.  Therefore, his 
countable income for the period from January through 
September 2000 is $37,221.75.  

In light of the above, the veteran's calculated income for 
the initial 12-month annualization period before eligible 
deductions is $43,077.75.  Effective September 27, 1999, the 
MARP for a veteran with a spouse and one dependent child, is 
$12,993.00.  See 38 C.F.R. § 3.23(a)(1); VA Manual M21-1, 
Part I, Appendix B.  It is clear his annual countable income 
exceeds the MARP.  Moreover, even if the Board were to 
consider the veteran eligible for the highest MARP (reserved 
for veterans who meet the criteria of need for aid and 
attendance), his countable income would still be excessive.  
Id.  (MARP for veteran in need of aid and attendance with a 
spouse and one dependent child is $18,861.00).  

Certain expenses, such as unreimbursed medical expenses paid 
by the veteran or his wife are excluded from income if they 
exceed 5 percent of the maximum relevant annual VA pension 
rate.  38 C.F.R. § 3.272(g).  In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred.  In 
addition, they must be out-of-pocket expenses, for which the 
veteran received no reimbursement, such as through an 
insurance company.  Medical insurance premiums themselves, as 
well as the Medicare deduction, may be applied to reduce 
countable income.  

The veteran has not reported any unreimbursed medical 
expenses for the applicable initial 12-month annualization 
period.  However, he has submitted information as to out-of-
pocket expenses for prescriptions for the period from August 
2001 through December 2002.  Assuming that the veteran 
incurred similar expenses for the period from October 1999 
through September 2000, the veteran's reported unreimbursed 
medical expenses total $108.50.  Unfortunately, as evident 
from the discussion above, these expenses do not approach the 
amount needed to reduce his income sufficiently to entitle 
him to pension benefits.  

The Board is sympathetic to the veteran's situation, but 
nonetheless finds that there is no interpretation of the 
facts of this case which will support a legal basis for 
favorable action with regard to his claim.  In this regard, 
the Board notes that it has given the most favorable reading 
possible to the facts of this case.  However, the above 
information clearly shows that the veteran's countable income 
for the applicable 12-month annualization period well exceeds 
the MARP.  In light of the evidence, the application of the 
principle of reasonable doubt is not appropriate in this 
case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the claim for entitlement to nonservice-
connected disability pension benefits must be denied due to 
the veteran's excessive income.





	(CONTINUED ON NEXT PAGE)


ORDER

The veteran is not entitled to nonservice-connected improved 
disability pension benefits because of excessive income and 
the appeal is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


